928 N.E.2d 210 (2010)
In the Matter of Jack ROGERS, Respondent.
No. 41S00-0812-DI-644.
Supreme Court of Indiana.
June 21, 2010.

PUBLISHED JUDGMENT IN FAVOR OF RESPONDENT
Upon review of the report of the hearing officer, the Honorable Kenneth H. Johnson, who was appointed by this Court to hear evidence on the Indiana Supreme Court Disciplinary Commission's "Verified Complaint for Disciplinary Action," the Court finds that Respondent did not engage in professional misconduct and enters judgment for Respondent.
Charge: The Commission alleges that Respondent violated Professional Conduct Rule 3.3(a)(1), which prohibits knowingly making a false statement of law to a tribunal and/or failing to correct a false statement of law previously made to the tribunal by the lawyer.
Facts: While representing a criminal defendant at a suppression hearing, Respondent cited a Court of Appeals opinion that had been vacated and replaced by a decision by the Indiana Supreme Court. The case was Trimble v. State, 816 N.E.2d 83 (Ind.Ct.App.2004), vacated, 842 N.E.2d 798 (Ind.2006). The hearing officer in this case found Respondent to be credible when he testified that he had not knowingly cited incorrect law and did not intend to mislead the trial court. The hearing officer concluded the Commission had failed to produce clear and convincing evidence that Respondent violated Rule 3.3(a)(1) and recommended that the Court enter judgment in favor of Respondent. The Commission did not file a petition for review.
Discussion: "Where . . . the hearing officer's report is unchallenged, we accept and adopt the findings contained therein with the understanding that final determination as to disciplinary violations and sanction rests with this Court." Matter of Davis, 740 N.E.2d 855, 856 (Ind.2001). Accordingly, we accept the hearing officer's findings of fact, and on those findings we conclude that Respondent did not engage in professional misconduct. The Court therefore enters judgment for Respondent. The hearing officer appointed in this case is discharged.
The Clerk is directed to forward a copy of this Judgment to the hearing officer and to the parties or their respective attorneys. The Clerk is further directed to post this Judgment to the Court's website, and Thomson Reuters is directed to publish a copy of this Judgment in the bound volumes of this Court's decisions.
All Justices concur.